Citation Nr: 1207993	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-13 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1971 to August 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which, in pertinent part, granted service connection for PTSD (30%, from December 26, 2006).  In a letter dated approximately one week later in October 2007, the RO in Detroit, Michigan notified the Veteran of this decision.  [Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Detroit, Michigan.]  

For the reasons set forth below, the current appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a complete and thorough review of the claims folders, the Board finds that a remand of the Veteran's claim for a higher rating for his service-connected PTSD is required for further evidentiary development.  

During the August 2007 VA examination, the Veteran recalled his period of service in Vietnam and described his exposure to several distressing events, one of which was particularly traumatizing.  According to the Veteran, one night when he and the rest of the soldiers in his unit were out on patrol, one of his fellow servicemen and good friends, who happened to be holding the position of 'leading point' that day, was struck and killed by an explosive device.  The Veteran stated that he and the other soldiers had to pick up what remained of the dead body and carry it back to their base camp.  According to the Veteran, this was not only traumatizing to witness, but he also felt a particular sense of guilt because he believes that he should have been holding the position of 'leading point' that day, rather than his friend.  The Veteran is currently divorced from his first wife, has a strained relationship with his children, and is not socially active with his current girlfriend.  He lives alone, and blames his estrangement from his family, as well as a majority of his social dysfunction and isolation, on his Vietnam war experiences.  

The August 2007 examiner noted that the Veteran's present psychiatric symptoms include some intrusive thoughts, heavy drinking, hypervigilance, traumatic reoccurrences, bitterness, social avoidance, and survivor guilt from his Vietnam war experiences.  During the mental status evaluation, the Veteran exhibited a slightly depressed mood, but was neither suicidal nor homicidal.  The examiner noted no history of suicide attempts or episodes of violence, and observed some hypervigilance, but no signs of hallucinations or delusions.  According to the examiner, the Veteran had more than thirty days of intense combat exposure during his period of active service, wherein he was exposed to several stressful and traumatic events, and experiences a number of symptoms, to include intrusive thoughts, survivor guilt, reoccurrences of traumatic memories, sleep disturbance, hypervigilance, social isolation, and avoidance as a result.  The examiner diagnosed the Veteran with PTSD secondary to Vietnam war experiences, and assigned him a Global Assessment of Functioning (GAF) score of 55. 

VA treatment records dated in March 2008 reflect that the Veteran continued to receive ongoing treatment for his PTSD symptoms.  During this visit, the Veteran provided his medical history and indicated that he has difficulty sleeping due to continuous thoughts of, and nightmares surrounding, his in-services experiences.  The Veteran also reported experiencing symptoms akin to a fight or flight syndrome, and expressed concerns regarding his memory problems.  

An Initial Psychosocial Assessment was conducted in July 2008, at which time, the Veteran provided more detailed information regarding his military history, as well as the traumatic events that he witnessed in Vietnam.  During this session, the Veteran reported feeling angry, depressed, and anxious whenever he received news about soldiers getting killed in Iraq, and described himself as a "walking powder keg," adding that he has no actual plans to commit a violent act.  The VA psychologist, R.R., Ph.D., noted that the Veteran was fully oriented to person, place and time; that he did not exhibit any signs of hallucinations or delusional thoughts during the treatment session; and that his thought processes were both logical and linear.  Dr. R.R. further described the Veteran's memory, judgment, and insight as intact; his affect as euthymic; and his attention as normal.  The Veteran reported experiencing recurrent intrusive thoughts, a feeling of detachment from others, mild depression and moments of intense anxiety, and stated that he wakes up three to four times a night due to nightmares.  Based on his evaluation of the Veteran, Dr. R.R. diagnosed him with PTSD, assigned him a GAF score of 52, and recommended that he pursue several options for treatment and care of his PTSD.  

In the February 2012 Appellate Brief Presentation, the Veteran, through the representative, contends that his service-connected PTSD is more severe than the current disability ratings reflect.  A review of the claims file reveals that the Veteran has not been afforded an updated VA examination for his PTSD since August 2007, approximately four-and-a-half years ago.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  In light of the records reflecting ongoing treatment for PTSD, and as it has been approximately four-and-a-half years since the Veteran's last VA examination and the Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Also, as this matter is being remanded for further development, the RO should attempt to obtain any ongoing medical records pertinent to the Veteran's claim.  38 U.S.C.A. § 5103A(c) (West 2002) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1. Request records of relevant psychiatric treatment that the Veteran may have received since July 2008 at the VA Outpatient Clinic, in Grand Rapids, Michigan.  Copies of such records which are available should be associated with the claims folder.  

2. Also, the Veteran should be afforded a VA psychiatric examination to determine the current nature and extent of his service-connected PTSD.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  

The examiner should identify the nature, frequency, and severity of all current manifestations of PTSD; assign a GAF score; and provide an explanation of the assigned score.  The examiner should also specifically comment on the impact of the Veteran's PTSD on his social and industrial activities, including his ability to obtain and to maintain employment.  A rationale for all opinions expressed must be provided. 

3. After completing the above, readjudicate the issue of entitlement to an initial disability rating greater than 30 percent for the service-connected PTSD.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


